DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-9 and 16-26 are pending in the instant invention.  According to the Amendments to the Claims, filed May 19, 2021, claims 1-9 were amended, claims 10-15 were cancelled and claims 16-26 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/GB2018/051256, filed May 10, 2018, which claims priority under 35 U.S.C. § 119(a-d) to GB 1707499.8, filed May 10, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, with traverse, in the reply filed on May 19, 2021, is acknowledged: a) Group I - claims 1-4; and b) 6-(5-(2-fluoro-4-methoxy-benzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of Formula (I) - p. 58, Example 1.
Non-Final Rejection, mailed on February 19, 2021.
	Likewise, the inventor or joint inventor should further note that claim 1 is directed to allowable 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claims 5-9 and 16-23, directed to a method for inhibiting orexin receptor activity in a subject, comprising administering… 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydro-pyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I); and (ii) claims 24-26, directed to a process for producing 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydro-pyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Next, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on October 30, 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Then, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
Non-Final Rejection, mailed on February 19, 2021.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed May 19, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1-9 and 16-26 is contained within.

Reasons for Allowance

	Claims 1-9 and 16-26 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to: (1) 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexa-hydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), as recited in claim 1; and (2) a process for producing 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydro-pyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I), as recited in claim 24, respectively.
	Consequently, the procedural step that is not taught or fairly suggested in the prior art is the step of reacting (2-fluoro-4-methoxyphenyl)(1-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)methanone of the Formula (V) with a substituted pyridine of the Formula (XVI) in order to produce 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-2,4-dimethylnicotinonitrile of the Formula (I).  This procedural step is present in the process for producing 6-(5-(2-fluoro-4-methoxybenzoyl)-4-methylhexahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)-
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of Formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:

	The compound according to claim 1, or a stereoisomer thereof, wherein the stereoisomer is of Formula (I):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (I); or


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (I),

or a pharmaceutically acceptable salt or tautomer thereof.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a stereoisomer thereof, wherein the stereoisomer is of Formula (I)(a):


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(I)(a)

or a pharmaceutically acceptable salt or tautomer thereof.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable excipient and a compound according to claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.”---



	has been deleted and replaced with the following:
---“A method for inhibiting orexin receptor activity in a subject, comprising administering to the subject in need thereof an effective amount of a compound according to claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 5, wherein the subject is a human.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“	The method according to claim 5, wherein the subject has a disease, disorder, or condition mediated by orexin receptor activity;

	wherein the disease, disorder, or condition mediated by orexin receptor activity is selected from the group consisting of a disorder of the sleep-wake cycle, a metabolic disorder, and a neurological disorder.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 7, wherein the disorder of the sleep-wake cycle, the metabolic disorder, or the neurological disorder is selected from the group consisting of a feeding disorder, a drinking disorder, an arousal disorder, a stress disorder, an addiction disorder, and a reproduction disorder.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 8, wherein the addiction disorder is drug addiction.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 7, wherein the disease, disorder, or condition mediated by orexin receptor activity is a disorder of the sleep-wake cycle.”---


	has been deleted and replaced with the following:
---“The method according to claim 16, wherein the disorder of the sleep-wake cycle is selected from the group consisting of insomnia and sleep-wake transition disorder.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 7, wherein the disease, disorder, or condition mediated by orexin receptor activity is selected from the group consisting of a metabolic disorder and a neurological disorder.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“	The method according to claim 5, wherein the subject has a disease, disorder, or condition mediated by orexin receptor activity;

	wherein the disease, disorder, or condition mediated by orexin receptor activity is selected from the group consisting of acute heart failure, an addiction, alcoholism, Alzheimer’s disease, angina, dementia, depression, diarrhea, a disorder of the sleep-wake cycle, gallstones, gastroesophageal reflux, Huntington’s disease, hyperlipidemia, hypertension, infertility, insulin resistance, irritable bowel syndrome, a mania, obesity, osteoarthritis, a pain syndrome, a panic disorder, Parkinson’s disease, schizophrenia, a stress disorder, Tourette’s syndrome, type II diabetes, an ulcer, and varicose veins.”---

	In claim 20, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 19, wherein the depression is manic depression.”---

	In claim 21, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 19, wherein the disorder of the sleep-wake cycle is selected from the group consisting of disturbed sleep, insomnia, jet-lag, restless legs syndrome, sleep apnea, sleep-wake transition disorder, and a sleep disorder secondary to a neurological disorder.”---

	In claim 22, the entire text:
	has been deleted and replaced with the following:
according to claim 19, wherein the pain syndrome is selected from the group consisting of angina pectoris, back pain, joint pain, and neuropathic pain.”---

	In claim 23, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 19, wherein the panic disorder or the stress disorder is selected from the group consisting of an arrhythmia, anxiety, breathlessness, catatonia, delirium, excessive weight gain, fibromyalgia, and tachycardia.”---

	In claim 24, the entire text:
	has been deleted and replaced with the following:
---“	A process for producing a compound of Formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or a stereoisomer thereof,

wherein the process comprises:

reacting a compound of Formula (V):


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(V)

or a stereoisomer thereof,

with a compound of Formula (XVI):


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(XVI)

wherein:

	LG is Cl, Br, OS(O)2CH3, or OS(O)2-Ph-CH3;

to produce the compound of Formula (I) above, or a stereoisomer thereof.”---

	In claim 25, the entire text:
	has been deleted and replaced with the following:
---“	The process according to claim 24, wherein:

(a)	the stereoisomer of the compound of Formula (V) is:


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 (V); or


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 (V); and

(b)	the stereoisomer of the compound of Formula (I) is:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (I); or


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (I).”---

	In claim 26, the entire text:
	has been deleted and replaced with the following:



reacting a compound of Formula (V)(a):


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(V)(a)

with a compound of Formula (XVI):


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(XVI)

wherein:

	LG is Cl, Br, OS(O)2CH3, or OS(O)2-Ph-CH3;

to produce the compound of Formula (I)(a):


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

(I)(a).”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Walter Schlapkohl (Reg. No. 64,416) on May 21, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.


	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624